Citation Nr: 1529808	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-31 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Appellant served with the Pennsylvania Army National Guard from February 1979 to May 1984.  She had active duty for training (ACDUTRA) from April 1979 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).  The Appellant testified at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of that hearing is associated with the claims file.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability, are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2009 decision, the Board denied claims for entitlement to service connection for right and left knee disabilities; the decision was not appealed, nor did the Appellant file a motion for reconsideration of the Board's decision.

2.  Evidence received since the February 2009 Board decision is new, relates to an unestablished fact necessary to substantiate the claims for entitlement to service connection for right and left knee disabilities, and raises a reasonable possibility of substantiating the claims of service connection for right and left knee disabilities.

3.  The probative evidence of record is in equipoise as to whether the Appellant's degenerative joint disease of the right and left knees is etiologically related to injury during her ACDUTRA service.


CONCLUSIONS OF LAW

1.  The February 2009 Board decision that denied service connection for right and left knee disabilities is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  The evidence added to the record since the February 2009 Board decision is new and material; the claims for entitlement to service connection for right and left knee disabilities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to service connection for degenerative joint disease of the right knee are met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for entitlement to service connection for degenerative joint disease of the left knee are met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues involving the Appellant's claims to reopen the issues of entitlement to service connection for right and left knee disabilities and the reopened claims for  entitlement to service connection for right and left knee disabilities.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  This is so because the Board is taking action favorable to the Appellant by reopening the claims for entitlement to service connection for right and left knee disabilities and granting the claims for entitlement to service connection for right and left knee disabilities.  As such, this decision poses no risk of prejudice to the Appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection for injury or disease incurred or aggravated during a period of ACDUTRA is warranted.  38 U.S.C.A. § 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2013).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection only for injury incurred or aggravated during a period of INACDUTRA is warranted (injuries include acute myocardial infarction, cardiac arrest, or cerebrovascular accident).  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a) (2013).  INACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude a period of INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90. 

For the most part, in order to qualify for VA benefits, a claimant must be a veteran. See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status.  There are three ways to establish "veteran status": 1) serve on active duty; 2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or 3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

In other words, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324 . 

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence or aggravation for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.304(b) , 3.306, 3.307, 3.309 (2014). 

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  These evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to claim where appellant served only on ACDUTRA and had not established any service-connected disabilities from that period).  Also, some presumptions will not apply to certain periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

I.  New and Material Evidence

The Appellant contends that she has submitted new and material evidence sufficient to reopen the claims of entitlement to service connection for right and left knee disabilities.

Rating decisions are final and binding based on evidence on file at the time of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).

Once a decision of the RO or Board has become final, new and material evidence must be submitted to reopen the claim or claims in order for the claim to again be considered on the merits.  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for right and left knee disabilities was originally denied by the RO in August 2002.  The Appellant appealed the RO's August 2002 denial of the claims, and in December 2002, she perfected an appeal.  In April 2005, the Board issued a decision denying entitlement to service connection for right and left knee disabilities.  The Appellant appealed the Board's April 2005 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2007, the Court issued a memorandum decision vacating the Board's April 2005 decision and remanding the issues to the Board for additional development and consideration.  In February 2009, the Board again denied the Appellant's claims for entitlement to service connection for right and left knee disabilities.  The Board's February 2009 decision denying entitlement to service connection for right and left knee disabilities is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

Although the RO determined in its October 2013 statement of the case that new and material evidence was presented to reopen the claims of entitlement to service connection for right and left knee disabilities, the Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After thorough consideration of the evidence in the claims file, the Board concludes that the evidence received since the February 2009 Board decision is new and material and sufficient to reopen the Appellant's claims for entitlement to service connection for right and left knee disabilities.  In particular, in March 2009, the Appellant began submitting new evidence pertinent to her claims for entitlement to service connection for right and left knee disabilities.  The evidence includes private treatment records documenting treatment for right and left knee disabilities, as well as photographs of the Appellant's knees.  Additionally, the Appellant submitted an October 2011 letter from a VA physician, Dr. Dorra.  Dr. Dorra stated that the Appellant has a medical diagnosis of osteoarthritis of the knees.  Dr. Dorra noted that she reviewed the Appellant's military records, and opined that the Appellant's "current degenerative joint disease in her lower extremities is likely related to injuries sustained while in the military."  This evidence is new because it was not of record at the time of the February 2009 Board decision.  It is material because it provides evidence linking the Appellant's right and left knee disabilities to her active duty service.  

The Appellant's claims for entitlement to service connection for right and left knee disabilities were denied by the Board in February 2009 based upon a finding that the probative evidence of record did not link her right and left knee disabilities to her ACDUTRA service.  Because the Appellant has submitted new evidence relating to this fact, the Board finds the evidence received since the February 2009 Board decision to be new and material.  Accordingly, because new and material evidence has been received, the claims for entitlement to service connection for right and left knee disabilities are reopened.

II.  Service Connection

The Appellant contends that service connection for degenerative joint disease in the bilateral knees is warranted.  During her May 2014 hearing before the Board, she testified that she began experiencing pain and swelling in her knees during basic training after running, marching, and participating in obstacle courses.  She explained that, during her first drill, she continued to experience consistent problems with her knees.  She indicated that she did not experience any knee problems before service, and that she has exhibited knee problems consistently since training.

As noted above, service connection is warranted for a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson, 581 F.3d 1313.

In a February 1979 pre-enlistment examination, the Appellant noted occasional knee pain after exercise; no abnormalities of the lower extremities were noted.  Records dated in April, May, and June 1979, during her period of ACDUTRA, document complaints of and treatment for knee pain on a consistent basis.  Examination and X-rays of the knees were normal.  Diagnoses included knee pain possibly secondary to pronated feet.  

Records dated in July 1982 reflect complaints of left knee pain.  In June 1983, the Appellant's private physician restricted her from participating in a four-mile run due to a knee injury.  An October 1983 examination shows that no abnormalities of the Appellant's lower extremities were noted. 

Post-service private medical evidence shows that the Appellant's right knee had fluid in May 1984.  A March 1993 record notes that the Appellant had steroid injections in the left knee.  Private medical records dated in January and September 1994 revealed pain around the right knee and the Appellant's complaint that her knees bothered her while in training for the National Guard.  She reported that she had them drained and steroids injected.  An October 1994 X-ray report showed minimal degenerative changes in both knees. 

A private medical record dated in March 2002 showed that the Appellant complained of morning stiffness in multiple joints.  The examiner noted that the Appellant had a history of arthritis and recent weight gain.  Following the examination, clinical impression was knee pain and joint stiffness. 

The Appellant underwent a VA examination in July 2002.  At that time she gave a history of knee pain since basic training in 1979 with no overt injury to either knee.  She reported being on a yearly limited profile for physical training, which did not lead to medical discharge.  She had no operative intervention, but had steroid injections in the early 1980s for her knees which she discontinued due to the pain.  She did not use cane or crutches, but had a knee brace, which she wore 10 percent of the time.  Symptoms were described as symmetrical tightness in the knees.  She reported that her knees gave out several times a month and that this resulted in multiple falls.  X-ray studies showed mild degenerative changes in both knees.  Diagnoses included degenerative joint disease of the knees. 

An October 2003 private medical opinion from F.E.S., M.D. noted the Appellant's history of knee pain, exacerbated with prolonged walking.  The physician concluded X-ray findings of mild degenerative changes confirmed an arthritic problem of longstanding duration.  

During a Board hearing in October 2003, the Appellant referred to her service treatment records documenting complaints of knee pain on a fairly regular basis.  She testified that she received physical therapy in service for her knees in May 1979 and additional treatment post service from her family physician, but was unsuccessful in obtaining all of her records.  The Appellant also said that one of her private physicians had told her that her knee problems would decrease if she lost weight. 

During a VA examination in October 2004, the Appellant reported that as early as the second week of basic training she began having global knee pain, increased with running.  The examiner, who had examined the claims folder, noted that she was in sickbay with great regularity because of her inability to keep up with the running.  The Appellant never had any specific injury that was diagnosed, such as meniscus tear or an anterior cruciate ligament (ACL) rupture or bone bruise.  Rather, it was simply a global tightness and soreness in knees after running.  She was evaluated on a regular basis for knee complaints, but no specific injury.  After discharge, the examiner noted that she was treated by a private physician for knee pain.  The examiner noted that in her 2003 Board testimony, the Appellant acknowledged that her knee problem was due to her obesity and that it would be alleviated if she lost weight.  On examination, the Appellant was noted as morbidly obese at 5 feet 6 inches tall and weighed 250 pounds.  Following the examination, the VA examiner remarked that the Appellant never had a specific injury to her meniscus or ACL.  The examiner opined that the Appellant's current global knee stiffness in the morning could not be attributed to her running in the military.  Therefore, it was mostly likely the result of the normal aging process exacerbated by her morbid obesity.  

The Appellant underwent another VA examination in May 2008 after the Court found deficiencies in the 2004 VA examination.  The Appellant had long-standing complaints of bilateral knee pain, left greater than right.  The examiner diagnosed moderate tricompartmental arthritis of both knees with associated patella alta and tibiofemoral disease.  After reviewing the claims folder and examining the Appellant, the VA examiner found that the moderate osteoarthritis of both knees was likely the result of aging, obesity, and genetic anatomic predisposition and less likely than not related to any repetitive activities sustained during her short time on active duty for training.  

In October 2011, Dr. Dorra, a VA physician, submitted an opinion in favor of the Appellant's claims.  Dr. Dorra noted that the Appellant had a current diagnosis of osteoarthritis in her knees.  She also indicated that she reviewed the Appellant's military records.  Dr. Dorra noted that the Appellant developed bilateral knee pain during her military service, which developed after training, in the setting of obstacle courses, marches, and runs.  Based upon this evidence, Dr. Dorra opined that the Appellant's current degenerative joint disease in her lower extremities "is likely related to injuries sustained while in the military."

The Appellant underwent another VA examination in September 2012.  After conducting a physician examination of the Appellant and reviewing the claims file, the VA examiner diagnosed degenerative arthritis of the bilateral knees.  The examiner opined that the Appellant's bilateral knee disability was not incurred or caused by her active duty service.  The examiner explained that she believed the Appellant's degenerative joint disease of the knees to be due to aging and obesity.

After review of the record, the Board finds that the evidence is in equipoise with respect to whether the Appellant's degenerative joint disease of the right and left knees are related to her ACDUTRA.  In that regard, there are competing medical opinions addressing the etiology of the Appellant's knee disorders.  All of the opinions are based upon a review of the pertinent evidence in the claims file and provide supporting rationale for the conclusions reached.  As the evidence as to whether the Appellant's current degenerative joint disease of the right and left knees is related to injury from physical training, running, and marching during ACDUTRA is evenly balanced, resolving all reasonable doubt in the Appellant's favor, service connection for degenerative joint disease of the right and left knees is warranted.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right knee disability is reopened.

New and material evidence having been received, the claim for entitlement to service connection for a left knee disability is reopened.

Entitlement to service connection for degenerative joint disease of the right knee is granted.

Entitlement to service connection for degenerative joint disease of the left knee is granted.


REMAND

As service connection has been established for left and right knee disabilities based on injury incurred during ACDUTRA service, the Appellant now meets the definition of Veteran.  38 C.F.R. §§ 3.1(d) and 3.6(a) (2014).

VA's obligation to obtain relevant governmental records in the context of an application to reopen a previously denied claim is not contingent upon the Veteran first showing that new and material evidence has been "presented or secured."  38 U.S.C.A. § 5108.  Although under 38 U.S.C.A § 5103(f) (West 2014) provides that with regard to previously disallowed claims that "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured," the use of the term "section" refers not to the enactment of the entirety of the VCAA, but instead to the plain meaning of the term "section" such as in 38 U.S.C.A § 5103(f).  Stated alternatively, the provisions of 38 U.S.C.A § 5103A(c)(3), which mandate that VA obtain relevant government records are in a different section of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To the extent new and material evidence may exist, which may in turn be "secured" within the meaning of 38 U.S.C.A. § 5108, assistance to the Veteran under the VCAA applies.

The Veteran testified at her May 2014 Board hearing that she received treatment for her ankles from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania.  Additionally, she indicated that she was receiving disability benefits from the Social Security Administration (SSA).  The claims file does not contain any VA treatment records.  As noted, VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Thus, the RO must obtain all of the Veteran's VA treatment records from the VAMC in Pittsburgh, Pennsylvania.  

In addition, the Veteran has advised the Board that she is in receipt of disability benefits from the Social Security Administration (SSA).  As the SSA disability records may be pertinent to the Veteran's claims to reopen the issues of entitlement to service connection for right and left ankle disabilities, the RO must request these records and associate them with the claims file.  38 U.S.C.A § 5103A(c)(3); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent treatment records from the VAMC in Pittsburgh, Pennsylvania.  If such records are unavailable, the RO must indicate the steps that were taken to obtain these records and provide the Veteran and her representative an opportunity to provide them.

2.  Contact SSA and request a copy of all materials, to include medical records, related to the Veteran's award of SSA disability benefits.  Once obtained, associate these records with the claims file.  If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims file.

3.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claims to reopen.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


